                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )      Case No. 3:19-CV-198
                                                      )
v.                                                    )      Judges ______________
                                                      )
REAL PROPERTIES LOCATED AT                            )
                                                      )
748 & 750 REYNOLDS HOLLOW ROAD                        )
JUNCTION CITY, KENTUCKY 40440,                        )
                                                      )
and                                                   )
                                                      )
3911 STANFORD ROAD                                    )
DANVILLE, KENTUCKY 40422,                             )
                                                      )
               Defendants.                            )


                              VERIFIED COMPLAINT IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, J.

Douglas Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen

Mohr, Assistant United States Attorney, and brings this complaint and alleges as follows in

accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions:


                                 NATURE OF THE ACTION

       1.      In this in rem civil action, the United States of America seeks forfeiture of the real

properties listed below:

               a)      748 & 750 Reynolds Hollow Road, Junction City, Kentucky 40440; and

               b)      3911 Stanford Road, Danville, Kentucky 40422.

       (hereinafter “defendant properties”)



      Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 1 of 7 PageID #: 1
                                THE DEFENDANT IN REM

       2.     The United States seeks forfeiture of the following defendant properties, with all

buildings, appurtenances, improvements, and attachments thereon, which are more fully

identified and more particularly described below:

       a)     748 & 750 Reynolds Hollow Road, Junction City, Kentucky 40440

              TRACT NO 1:
              A certain tract of land lying about three miles southeast of the town on
              Parksville, on Rolling Fork, and being about six miles southwest of Junction
              City, in Boyle County, Kentucky, and being more particularly described as
              follows:

              BEGINNING at a stone corner to Lanhan and Baughman; thence south to a
              stone at Gordon and Manwarring's line; thence in same direction to Gordon
              and Harris' line (now Curtsinger); thence with Curtsinger's line north to a
              stone in the Lanham and Harris' line (now W.M. Nevius and Curtsinger);
              thence north to a stone in Lanham's line (now W. M. Nevius); thence west to
              the beginning, containing about 20 acres, more or less.

              TRACT NO 2:
              Four (4) parcels located near Tennessee Ridge in Boyle County, Kentucky,
              and more fully described as follows:

              First Parcel:
              BEGINNING at a stone, corner to Adams in the Manwarring and Adams line
              and running in a northerly direction to a stone in Edward's line and Lanham's
              corner; thence in a westerly direction with Edward's line to the Devine line to
              a stone in the Manwarring line; thence to the beginning and containing six
              (6) acres, more or less.

              Second Parcel:
              Bounded on the north by the land of Phillips and Stephen branch hollow;
              thence with Stephens line to McAnly's line; thence with McAnly's line to the
              Philips line to the beginning and containing fifteen (15) acres.

              Third Parcel:
              BEGINNING at Edwards and Lanham's corner and running in a northerly
              direction to George Owens corner; thence south with the Devine line to
              Edward's line to the beginning, containing one (1) acre, more or less.




                                               2

     Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 2 of 7 PageID #: 2
       Fourth Parcel:
       Also the following described tract of land lying near Tennessee Ridge in
       Boyle County, Kentucky, and adjoining the land above described, which land
       is bounded on the west by the land of William Stephens, on the south by the
       lands of Arthur Belcher, on the east by the lands of Hardesty and on the
       north by the lands of W. T. Fletcher. This tract contains about 16 acres,
       more or less, and is the southeast end of the original tract of 33 acres.

       Being the same property conveyed to Angela King and Bruce W. King, her
       husband, by deed dated December 12, 2013, of record in Deed Book 498,
       Page 385, in the Boyle County Clerk's Office.

       For further reference see Deed recorded on July 28, 2014 in the Register of Deeds
       Office for Boyle County, Kentucky as Document No. 9552631 in Book Number
       D503, Pages 351-353.


 b)    3911 Stanford Road, Danville, Kentucky 40422

       A certain tract of land located about 3/4 miles South of Danville, Boyle, County
       Kentucky more particularly described as follows:

       Unless stated otherwise any monument set is a 5/8 inch rebar 18 inches long with
       a Yellow Cap stamped 3220 L.P.L.S. Basis for bearings is magnetic North
       observed 2/26/02.

       Beginning at a right of way marker in the west right of way line U.S. 150 corner
       to Ewing (DB 197, pg 546); Thence with west right of way line of U. S. 150 S 2
       deg. 52' 07'' W 509.43 to a right of way marker corner to Tract B (Todd DB 387
       PG 368); thence with Tract B S 84 deg. 08' 42" W 435.20 to a iron pin existing N
       14 deg 54' 56" W·75.43 to a iron pin existing, N 27 deg. 55' 22" W 116.42 to a
       iron pin existing, N 59 deg. 53' 04" W 76.27 to a iron pin existing, S 89 deg. 09'
       31" W 95.96 to a iron pin existing, S 69 deg. 10' 54" W. 81.20 to a iron pin
       existing, S 53·deg. 41' 14" W 112.69 to a iron pin existing S 24 deg. 34' 50" W
       168.56 to a iron pin existing S 76 deg. 41' 16" W 795.13 to a iron pin existing
       Corner to Tract D (Carbone DB 324 PG 267) Thence with Tract D S 76 deg. 29'
       08" W 526.15 to a iron pin existing, S 84 deg 01' 23" W 320.39 to a iron pin set a
       new corner to Tract; C (Carbone); thence with Tract C N 9 deg 17' 42" W 560.46
       to a iron pin set corner to Ewing; Thence with Ewing N 81 deg. 51' 20" E
       2652.37 to the Point of beginning and containing 28.364 more or less acres. Based
       on a Revised Survey done 2/26/02 Central Kentucky Land Surveying; Larry
       Wesley; L.P.L.S. 3220. As shown by a plat thereof recorded at Plat File No.
       1314B; the improvements thereon being known and designated as 3911 Stanford
       Road, Danville, Kentucky; and



                                        3

Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 3 of 7 PageID #: 3
                Being the same property conveyed to Billy R. Inmon II, and Jennifer Lynn Inmon
                by Deed dated May 16, 2003 and recorded in Deed Book 405, Page 18 in the
                Boyle County Clerk's Office, Kentucky.

                For further reference see Deed recorded on October 25, 2018 in the Register of
                Deeds Office for Boyle County, Kentucky as Document No. 9584863 in
                Book Number D540, Pages 166-168.

        3.      The defendant properties have not been seized but is within the jurisdiction of the

Court pursuant to 28 U.S.C. § 1355(b)(1)(A). The United States does not request authority from

the Court to seize the defendant properties at this time. The United States will, as provided by 18

U.S.C. § 985(b)(2) and (c)(1):

                 a.      post notice of this action and a copy of the Complaint on the defendant
                         properties;

                 b.      serve notice of this action on the record owner of the defendant
                         properties, and any other person or entity who may claim an interest in
                         the defendant properties, along with a copy of this Complaint;

                 c.      execute a writ of entry for purposes of conducting an inspection and
                         inventory of the properties; and

                 d.      file a notice of lis pendens in the county records where the defendant
                         properties are located.


                                  JURISDICTION AND VENUE

        4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

        5.      This Court has in rem jurisdiction over the defendant properties pursuant to 28

U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture of the defendant

properties occurred in this district.




                                                  4

      Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 4 of 7 PageID #: 4
        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

        7.      The United States of America seeks forfeiture of the defendant properties

pursuant to:

                a)   21 U.S.C. § 881(a)(6), which authorizes forfeiture of all moneys, negotiable
                     instruments, securities, or other things of value furnished or intended to be
                     furnished by any person in exchange for a controlled substance or listed
                     chemical in violation of the Controlled Substances Act, all proceeds traceable
                     to such an exchange, and all moneys, negotiable instruments, and securities
                     used or intended to be used to facilitate a violation of the Controlled
                     Substances Act, in violation of 21 U.S.C. §§ 841 and/or 846;

                b) 18 U.S.C. § 981(a)(1)(A), which authorizes forfeiture of any property, real or
                   personal, involved in a transaction or attempted transaction in violation 18
                   U.S.C. §§ 1956 and/or 1957, or any property traceable to such property; and

                c)   18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture of any property, real or
                     personal, which constitutes or is derived from proceeds traceable to any
                     offense constituting “specified unlawful activity,” as defined in 18 U.S.C.
                     § 1956(c)(7), or a conspiracy to commit such offense.

        8.      Pursuant to 21 U.S.C. § 881(h) and 18 U.S.C. § 981(f), all right, title and interest

in the defendant properties became vested in the United States at the time of the acts giving rise

to the forfeiture.


                                               FACTS

        9.      As set forth in detail in the Affidavit of Special Agent, Danielle Barto, Internal

Revenue Service, Criminal Investigation, the Government’s investigation has determined that the

defendant properties are proceeds of drug-related violations of 21 U.S.C. §§ 841 and 846 and

derived from proceeds traceable to and involved in 18 U.S.C. §§ 1956 and 1957. The owner of

the defendant properties, Sharon Naylor, and other co-conspirators engaged in the distribution of


                                                   5

      Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 5 of 7 PageID #: 5
prescription pharmaceuticals, Schedule II and III Controlled Substances, in the Eastern District

of Tennessee, and laundered the proceeds obtained from that same drug conspiracy.

       10.     The defendant properties are subject to forfeiture to the United States in

accordance with 21 U.S.C. § 881(a)(6) and 18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C).


                                      CLAIM FOR RELIEF

       11.     Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

through 10 above.


                                     PRAYER FOR RELIEF

       Wherefore, the United States of America prays:

       (1)     Defendant properties be condemned and forfeited to the United States of America

in accordance with the provisions of law;

       (2)     Notice of this action be given to all persons known or thought to have an interest

in or right against the defendant properties;

       (3)     Plaintiff be awarded its costs in this action and for such other necessary and

equitable relief as this Court deems proper.

                                                      Respectfully submitted,

                                                      J. DOUGLAS OVERBEY
                                                      United States Attorney


                                                By:   s/Gretchen Mohr
                                                      GRETCHEN MOHR
                                                      Assistant United States Attorney
                                                      800 Market Street, Suite 211
                                                      Knoxville, Tennessee 37902
                                                      (865) 545-4167



                                                  6

     Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 6 of 7 PageID #: 6
Case 3:19-cv-00198 Document 1 Filed 05/31/19 Page 7 of 7 PageID #: 7
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Real properties Located at 748 & 750 Reynolds Hollow Road,
                                                                                                            Junction City, KY 40440 and 3911 Stanford Road, Danville, KY 40422
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Boyle, Kentucky
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Gretchen Mohr, AUSA, 800 Market St., Suite 211
Knoxville, Tennessee 37902, (865) 545-4167

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                    u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                      u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C) and 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of real properties derived from proceeds traceable to violations of 21 U.S.C. §§ 841 and 846, 18 U.S.C. §§ 1956 and 1957
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                        JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  Thomas A. Varlan / Debra C. Poplin DOCKET NUMBER       3:19-CR-60
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/31/2019                                                              s/ Gretchen Mohr
FOR OFFICE USE ONLY

    RECEIPT #               AMOUNT
                          Case                  APPLYING IFP
                               3:19-cv-00198 Document                     JUDGEPage 1 of 1 PageID
                                                          1-1 Filed 05/31/19               MAG. JUDGE#: 8
